

115 HR 6450 IH: Old Glory Only Act
U.S. House of Representatives
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6450IN THE HOUSE OF REPRESENTATIVESJuly 19, 2018Mr. Duncan of South Carolina (for himself, Mr. Hudson, Mr. Biggs, Mr. Norman, Mr. Meadows, Mr. Babin, Mr. Conaway, Mr. Jody B. Hice of Georgia, Mr. Brooks of Alabama, Mr. Sessions, Mr. Weber of Texas, Mr. Johnson of Louisiana, Mr. Poe of Texas, Mr. Buck, Mr. Loudermilk, Mr. Wilson of South Carolina, Mr. Gibbs, Mr. Rice of South Carolina, Mr. Banks of Indiana, Mr. Webster of Florida, Mr. Kelly of Mississippi, Mrs. Hartzler, Mr. Collins of New York, Mr. King of Iowa, Mr. Brat, Mr. Gohmert, and Mr. DeSantis) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the flying of any flag other than the United States flag over United States diplomatic
			 and consular posts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Old Glory Only Act. 2.Prohibition on flying of certain flags over United States diplomatic and consular postsThe Secretary of State shall ensure that no United States diplomatic or consular post flies any flag other than the United States flag over such post.
		